Citation Nr: 0939311	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-385-530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a claim of entitlement to an effective date earlier 
than June 5, 1991, for the award of service connection for 
coronary artery disease (CAD), status-post myocardial 
infarction and coronary artery bypass graft, should be 
reopened.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





REMAND

The veteran had active military service from August 1948 to 
August 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).  

This issue was adjudicated by the Board in a decision dated 
in October 2008.  By a separate action, the Board has now 
vacated the October 2008 decision.  The decision was vacated 
because the Veteran had appointed a new representative, the 
Military Order of the Purple Heart (MOPH), during the 
pendency of his appeal.  The appointment was not forwarded to 
the Board before the Board entered its October 2008 decision 
and, as a consequence, his newly appointed representative was 
not afforded the opportunity to assist the Veteran in his 
appeal.  

Since the Board's October 2008, the Veteran has submitted 
additional argument and evidence.  Given the vacatur of the 
Board's decision, the submission of new information not 
previously considered by the RO, and because the Veteran has 
not been afforded the right to representation at every stage 
of the appeal, see 38 C.F.R. § 20.600 (2008), a remand is 
required.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should take adjudicatory 
action based on the entire record, taking 
into consideration all new information, 
including argument and evidence received 
since issuance of a March 2007 statement 
of the case.  A supplemental statement of 
the case should be prepared.  

2.  Thereafter, the Veteran's duly 
appointed representative should then be 
afforded the opportunity to submit a VA 
Form 646, Statement of Accredited 
Representative in Appealed Case.   If a 
VA Form 646 or a statement in lieu of a 
VA Form 646 is not received, the record 
should reflect that the representative 
(MOPH) was afforded the opportunity to 
submit one and chose not to.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).`  

